45.	 Mr. President, I extend to you my heartfelt and sincere congratulations upon your election as President of this thirtieth session of the Assembly. In view of the centuries-old ties of kinship and warm friendship which unite our two countries, it is for the Netherlands a matter of particular joy to see the Prime Minister of the Grand Duchy of Luxembourg in the Chair of this Assembly.
46.	Earlier this year an agreement was reached between the three partners of the Kingdom of the Netherlands, under which Suriname will soon achieve full sovereign independence. The Government and the people of the Netherlands and of the Netherlands Antilles are looking forward to the day when the General Assembly will welcome Suriname as a new Member of the Organization. The Netherlands and Suriname have agreed to continue the closest possible co-operation after independence.
47.	I take this opportunity to extend a warm welcome to the three new Members of the Organization, Cape Verde, Mozambique and Sao Tome and Principe.
48.	In approaching the thirtieth anniversary of the United Nations it is fitting to recall the great hopes and expectations which inspired the foundation of the Organization. In 1945 there was a deep yearning for peace and the determination to establish a new, dynamic system of international relations based not simply on existing power relations but on the ideals of justice and equality.
49.	After 30 years the Organization is confronted with the paradox that increased political and economic interdependence has not yet led to a strengthening of the United Nations. There is doubt and uncertainty about its future. In the introduction to his report on the work of the Organization, the Secretary-General puts a searching question to the Members of the United Nations. He wrote:
. . can they develop the capacity of the Organization for dealing with the global problems which now face all nations and which can certainly not be dealt with in isolation or by one nation or group of nations alone?" [Al10001/ Add .1, sect. /.]
The answer to this question is by no means obvious.
50.	It cannot be denied that in the last few years the danger of what has been called a creeping irrelevancy has emerged, interest in the United Nations has decreased and there is a tendency to deal with vital problems outside the United Nations. Moreover, regionalism, regional organizations and other new groupings, however legitimate and useful in themselves, have affected the strength of the Organization.
51.	The ideal of universality is almost achieved but the rapid increase in membership at the same time tend: to lead to unwieldiness. Legitimate frustration and impatience with lack of progress in solving political and economic problems have led to the temptation to use majorities for unrealistic and, in some cases highly controversial decisions, which in turn give rise to bitter recriminations. Attempts other than in full compliance with the Charter to affect rights of Member States would, if pursued, seriously undermine the principle of universality and threaten the verj existence of the Organization.
52.	In matters of peace and security the Security Council has not been able effectively to perform the functions assigned to it under the Charter. In a number of cases the provisions for the peaceful settlement of disputes and for peace-keeping have worked, but on the whole the balance is negative.
53.	The world is faced with the worst economic recession since the war, affecting both rich and pool countries. Solutions are being sought in parts of the United Nations system and other organizations, but this vital world-wide problem eludes the world-wide Organization, which alone under its Charter should be called upon to deal with it in a comprehensive manner.
54.	Peace and security are intimately linked wit! economic and social progress, but up till recently the problems of economic development have never beer attacked at a high political level.
55.	I am convinced that, perhaps more than ever, the United Nations remains the only indispensable instrument for world-wide co-operation. It is, therefore, imperative urgently to seek remedies to strengthen the capacity of the United Nations for the maintenance of peace and security and for economic co-operation through restructuring its system, revitalizing its negotiating process and, above all, renewing the political commitment of Member States to make full use of the Organization. The seventh special session has shown that, given the right conditions, the job can be done.
56.	In East-West relations, detente has continued. The balance of power has had a stabilizing effect on actual and potential situations which threaten peace and security but has not solved them. Neither has the rapprochement between some of the big Powers led to the strengthening of the United Nations, or of the Security Council, in accordance with the purposes of the Charter.
57.	The results of the Conference on Security and Co-operation in Europe can represent a step forward on the road to detente and co-operation in Europe, provided they are translated into action. They could constitute a first step towards new political, economic and cultural relations based on sovereignty, equality and respect for human rights. This, in turn, should contribute to world-wide detente and co-operation and, in due course, to the strengthening of the United Nations. The Netherlands attaches particular importance to the principles of self-determination and respect for human rights and fundamental freedoms. As the Netherlands Prime Minister stated at Helsinki: "Peace in Europe can only rest upon a firm foundation if these principles are applied and respected".
58.	Political detente should be complemented by military detente, another test case for judging the follow-up of Helsinki. In this regard I wish to emphasize the importance of the Vienna negotiations on mutual and balanced force reductions in Central Europe. A positive outcome of those negotiations will enhance both European and global security.
59.	In the introduction to his report on the work of the Organization, the Secretary-General has rightly underlined the extreme dangers which the excessive arsenals of both conventional and nuclear weapons entail for the security of mankind. Indeed, the continuing arms race is one of the most serious failures of the international community.
60.	The prevention of nuclear proliferation remains a matter of top priority. The Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons certainly helped to focus international attention on this problem and in particular on the grave risks involved in the spread of nuclear capabilities. There is, therefore, an urgent need for new measures to complement the role of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex] as a barrier to proliferation and to prevent the diversion of nuclear energy from peaceful to military purposes. In this respect, I have noted with keen interest the proposals of my United Kingdom colleague, Mr. Callaghan. The frustrations expressed by many non-nuclear-weapon States place a heavy responsibility on the nuclear-weapon parties to the Treaty. After so many years of negotiations the nuclear Powers should finally agree on a comprehensive test-ban agreement and on effective measures of nuclear arms control which would do justice to the legitimate demands of the non-nuclear-weapon Powers.
61.	The Netherlands continues to consider the Conference of the Committee on Disarmament an important vehicle for detailed negotiations on international disarmament and will make every effort to promote concrete agreements, not only with regard to nuclear weapons, but also on conventional weapons, chemical weapons and other weapons of a dubious nature, including weaponry which may affect the human environment. We have an open mind regarding possibilities and suggestions for improving the framework for future disarmament discussions.
62.	In order to ensure international peace and security, a just and durable peaceful settlement of the conflict in the Middle East is imperative. The resolutions of the Security Council, in particular resolutions 242 (1967) and 338 (1973), together with the declaration of 6 November 1973 of the nine European countries participating in European political co-operation, contain the elements indispensable to such a peaceful settlement. The road to a settlement acceptable to all parties concerned is difficult. The Netherlands Government welcomes all measures which can contribute to leveling that road.
63.	We are therefore particularly satisfied that fine statesmanship on all sides, by all concerned, made it possible at the beginning of this month to conclude a new disengagement agreement between Egypt and Israel. I hope it will soon be possible to agree on further steps which may eventually lead to a final peace settlement, bringing justice and security for all concerned. I attach considerable importance to the valuable role assigned to the United Nations in the disengagement agreements, which provide for the stationing of United Nations forces between the parties.
64.	The situation in Cyprus continues to cause the gravest concern. Obviously, the present situation cannot possibly be maintained. It is imperative that the sovereignty, independence and territorial integrity of the island be fully respected, and that the parties involved in the dispute scrupulously refrain from unilateral action. Although I am convinced that a political solution that will respect the integrity of the Republic of Cyprus cannot be reached unless all aspects of the problem are tackled comprehensively, I want particularly to stress the urgent need for a humane solution of the refugee problem on the island. I wish to pay a tribute to the patient efforts of the Secretary-General in the search for a solution of the Cyprus problem.
65.	Experience with United Nations peace-keeping operations, especially in Cyprus and in the Middle East, has demonstrated the essential role which the United Nations can play. The need remains, however, to renew the efforts to design a permanent framework for such operations.
66.	The balance of United Nations efforts in the maintenance of international peace and security is uneven. I therefore agree with the Secretary-General on the need for reconsidering and, as he puts it,
"... revitalizing, in forms suited to the realities of our time, the concept of collective security and collective responsibility for the maintenance of peace through the United Nations." [A/IOOOIl Add.], sect. VII.]
67.	Detente cannot be restricted to one region or continent; it must be world-wide. For Korea, the General Assembly has laid the groundwork for such detente in its consensus of the twenty-eighth session.2 That consensus must now be implemented so as to allow further progress towards the peaceful reunification of the country, in conformity with the draft resolution of which the Netherlands delegation is a sponsor [AIC.IIL.708].
68.	The situation in southern Africa, for decades an area of major concern to the United Nations, represents a mixture of hope and frustration. As a result of Portugal's vigorous decolonization policy, Mozambique has become independent. The Netherlands Government sincerely hopes that in Angola, which is on the threshold of independence, the tragic conflict between the liberation movements can soon be settled in a spirit of national reconciliation.
69.	Encouraged by the mediation efforts of the political leaders of neighboring countries, talks have recently been held on the future of Southern Rhodesia, where the illegal Smith regime is still in power, So far no positive results have been achieved. Before the situation becomes untenable, the Salisbury regime 
194
should yield to the legitimate demands of the African population for equality and majority rule.
70.	No less urgent is the situation in Namibia. The South Africa Government must recognize the Organization's responsibility for Namibia and the role of the United Nations Council for Namibia, and must respect the wishes of its people to preserve the integrity of the Territory. The consultations organized by the South African Government on the basis of ethnic and tribal groupings are no substitute for the necessary negotiations with the representatives of all political movements within the population of Namibia.
71.	In South Africa itself there is still no evidence that the Government is prepared to give up its fundamental positions with regard to the policy of apartheid. I strongly urge that Government to relinquish its racial policy, which must in the long run lead to disaster, and to have the courage to turn to new policies based on human dignity, equality and fundamental human rights.
72.	Earlier I stressed the link between peace and security and economic development. Last week the United Nations and its Member States achieved a major success in international economic relations. I refer to the results of the seventh special session of the General Assembly. After thorough preparations and serious negotiations, concrete agreement was reached at a high political level on a practical program to deal with the structural problems of development co-operation. The major industrialized countries took the demands of the developing countries seriously and came prepared for a genuine dialog. Negotiations took place on the basis of positions of equality. As a result, both developing and developed countries were able to make concessions. Developing countries, acting in solidarity, opted for conciliation and co-operation instead of confrontation; developed countries were equally willing to search for new avenues of co-operation. Both were determined to allow the political will to achieve results to prevail.
73.	The concept of a new international economic order may still be controversial. The seventh special session has shown, however, that there is no disagreement on the need for fundamental structural change in international economic relations. We have agreed on an agenda of action. We must now see to it that the political momentum is not lost and that we move ahead in practical terms.
74.	Last week the President of France convened a preparatory meeting for the Paris conference on energy, raw materials, development and finance which will, I hope, meet before the end of the year. The unanimous decisions of the seventh special session of the General Assembly represent a sound basis for fruitful negotiations at the Paris conference and, at the same time, provide the framework for the necessary feedback of its results to the appropriate organs of the United Nations system.
implementation of the decisions of the special session. Last week the Netherlands Government proposed to Parliament an increase in its development co-operation budget for 1976 to an amount representing 1.2 per cent of our gross national product. In terms of official development assistance, expenditure for 1976 will exceed the 0.7 per cent target of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)]. Netherlands development co-operation will continue to be directed towards achieving structural changes in world economic relations and assisting the poorest countries and the poorest groups within countries.
76.	A large portion of our assistance will be earmarked to meet the immediate needs of developing countries and in particular the most seriously affected countries.
77.	The Netherlands proposes to explore, together with other delegations, the possibility of taking action at this session of the General Assembly in the important field of the immediate needs of developing countries.
78.	The seventh special session was primarily concerned with practical problems of economic development. Its follow-up should include the social and distributive factors of development and the role of women in development in conformity with the many valuable ideas put forward during the World Conference of the International Women's Year, held at
I Mexico City in June and July.
79.	If the seventh special session is to serve as a milestone in a progressive dynamic process towards new international economic relations, the United Nations machinery will have to be restructured and strengthened in order to enable the system to perform the tasks which it is called upon to carry out.
80.	The Netherlands, therefore, attaches great importance to the decision of the special session [resolution 3362 (S-VII)] to set in motion the process of restructuring the United Nations system. We broadly endorse the principles and purposes contained in the report of the Group of Experts on the Structure of the United Nations System.3 In particular, I wish to stress the need to strengthen the Economic and Social Council and the Administrative Committee on Co-ordination.
81.	If definite progress has been made in the economic field, the outlook with regard to human rights is far less favorable. There is still a wide gap between the human rights ideals reaffirmed some 30 years ago in the Charter of the United Nations and further elaborated in other international instruments, and the reality of human rights situations. Although progress has been made in certain respects since these freedoms were proclaimed, disregard of and contempt for human rights and fundamental freedoms are still afflicting many people. Racial discrimination and racism still persist, in spite of the energetic efforts of the United Nations. Acts of intimidation and repression are widely committed as a means to capture, exercise and maintain power at any price, and to suppress freedom of expression.
82.	Practices of torture and of other forms of inhuman or degrading treatment, often victimizing people who come out in favor of social justice, continue to be reported from various quarters. No continent is free
75.	For the Netherlands and its partners in the European Economic Community it was a source of great satisfaction to see that the European Communities could make a constructive contribution to the success of the special session. In its national policy and in co-operation with its partners in the Community, the Netherlands pledges its full co-operation in the 
from this evil, which is a threat to human dignity and an offense against humanity, and which could be an impediment to peace and detente. That is why the Netherlands attaches so much importance to the principles of human rights contained in the Final Act of the Conference on Security and Co-operation in Europe, signed at Helsinki on 1 August 1975. That is why we cannot condone arbitrary arrest and why we reject capital punishment anywhere in Europe or elsewhere.
83.	The Netherlands welcomes the decision of the Fifth United Nations Congress on the Prevention of Crime and the Treatment of Offenders to submit a draft of an international Declaration on the Protection of All Persons from Being Subjected to Torture or Other Cruel, Inhuman or Degrading Treatment or Punishment [Al10260, para. /J] to this General Assembly for approval.
84.	The situation with regard to human rights in Chile remains a source of deep concern. The Netherlands Government deplores the decision of the Chilean Government not to admit the fact-finding mission established by the Commission on Human Rights and rejects that Government's reasons for that refusal. I strongly urge the Chilean Government to reverse its unfortunate decision and to restore full respect for human rights.
85.	It is obvious that the United Nations has a long way to go in the promotion and protection of human rights and that its capacity to deal effectively with situations in which these rights are encroached upon must be strengthened. I have in mind the creation of the function of a high commissioner for human rights and, perhaps, the establishment of a council on human rights as a permanent organ of the United Nations.
86.	Another area in which the United Nations has been unable to live up to the provisions of the Charter is the progressive development of international law, which has not kept pace with the sometimes dramatic changes in political and economic relations. It is disturbing to note the widely different concepts of international law among Member States. For instance, no agreement has been possible so far on joint action to combat the scourge of terrorism, a field where international co-operation is urgently needed.
87.	Another case in point is the Third United Nations Conference on the Law of the Sea, which again, as a result of wide differences of view, failed to produce agreement on the fundamental issue of the international regime of the sea-bed and its resources outside national jurisdiction. The Netherlands Government will do everything in its power to promote a universally acceptable treaty on the law of the sea, in which common, international interest should prevail over narrow national preoccupations. The international community would cause itself great harm if it failed to arrive at such a treaty in the near future.
88.	The United Nations will inevitably suffer if it fails to reconcile the present differences on the rules of international law with the overriding requirements of mutual interest and co-operation.
89.	I have tried to analyze and assess the present state of affairs in the United Nations. The Organization and its Member States would do well to recall the fate of the League of Nations, which lost impact and relevancy because its members failed to use its full potential. Today, mankind is more than ever conscious of the interrelationship between peace and security, economic and social development, human rights and the rule of law. If the United Nations fails in one, the negative effect will spread to other areas.
90.	The Netherlands Government, conscious of the threats to the cohesion and effectiveness of the United Nations, wishes to re-emphasize that the United Nations remains an indispensable instrument for worldwide co-operation. There is no alternative to the United Nations. All efforts must therefore be made to strengthen the capacity of the Organization to maintain peace and security and to promote international political and economic co-operation. In this respect, I wish to recall that the nine member States of the European Economic Community, in the Declaration adopted by the heads of State and Government on 17 July, jointly affirmed the need to strengthen the role and the effectiveness of dialog and worldwide co-operation. The Community stands ready to play its role to that end.
91.	At the beginning of this thirtieth session a number of positive and encouraging developments augur well for our work in the months ahead: in particular, the positive outcome of the seventh special session. If we wish to preserve the United Nations, let all of us, each nation and each group of nations, grasp this new opportunity for joint action and maintain its political momentum in order to give renewed vigor to the United Nations.




